

EXHIBIT 10.22.1
FIRST AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN
(As Amended and Restated
Effective December 31, 2008)


AMENDMENT TO THE NCR NONQUALIFIED EXCESS PLAN as restated and in effect December
31, 2008 (the "Plan"), by NCR Corporation ("NCR").


WHEREAS, NCR established the Plan effective January 1, 1995;


WHEREAS, the Plan was amended and restated effective December 31, 2008;


WHEREAS, NCR desires that all retirement plans of NCR be subject to uniform
provisions and procedures for plan administration, benefit claims and appeals;
and


WHEREAS, this amendment was approved by the NCR Board of Directors at its
meeting on October 24, 2012, and the Senior Vice President and Chief Human
Resources Officer was authorized to execute a conforming amendment to the Plan;


NOW, THEREFORE, NCR does hereby amend the Plan as follows, effective as of
October 24, 2012:


1.
Section 1.9 is renumbered as Section 1.10 and a new Section 1.9 is added to read
in its entirety as follows:



1.9    "Plan Administrator" means the Company, except that if the Company has
delegated its authority as Plan Administrator of the NCR Pension Plan (the
"Pension Plan") to any individual or entity pursuant to section 8.3 of the
Pension Phm, then the Plan Administrator for the Plan shall be the individual or
entity that is the "Plan Administrator" of the Pension Plan. The Plan
Administrator is the Company with respect to those responsibilities expressly
reserved to the Company by the Plan.


2.
Article VI of the Plan is hereby amended in its entirety to read as follows:



ARTICLE VI
Administration


6.1    The Plan shall be administered by the Plan Administrator or its delegate.
All determinations, interpretations and actions by the Plan Administrator under
the Plan or with respect to any benefits thereunder shall be made subject to the
sole discretionary authority of the Plan Administrator.


6.2    The Plan Administrator shall exercise such authority and responsibility
as it deems appropriate in order to comply with ERISA and governmental
regulations issued thereunder (to the extent applicable to the Plan) relating to
records of a Participant's service, accrued benefits and the percentage of such
benefits which are nonforfeitable under the Plan.


6.3    The Plan Administrator shall have such duties and powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following:


(a)    to construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder;


(b)    to prescribe procedures to be followed by Participants or beneficiaries
filing applications for benefits;


(c)    to prepare and distribute, in such manner as the Plan Administrator
determines to be appropriate, information explaining the Plan;


(d)    to receive from the Company and from Participants such information as
shall be necessary for the proper administration of the Plan;


(e)    to furnish the Company, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate;


(f)    to receive and review the periodic valuation of the Plan made by the
actuary; and


(g)    to receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition, and of the receipts and disbursements of a
trustee (if any).


6.4    The Plan Administrator shall have no power to add to, subtract from or
modify any of the terms of the Plan, or to change or add to any benefits
provided by the Plan, or to waive or fail to apply any requirements of
eligibility to receive a benefit under the Plan.


6.5    The Plan Administrator may adopt such rules and actuarial tables as it
deems necessary, desirable, or appropriate. All rules and decisions of the Plan
Administrator shall be uniformly and consistently applied to all Participants in
similar circumstances. When making a determination or calculation, the Plan
Administrator shall be entitled to rely upon information furnished by a
Participant, beneficiary, the Company, the legal counsel of the Company, or an
actuary.


6.6    The Plan Administrator shall make all determinations as to the right of
any person to a benefit. Any denial of a claim for benefits under the Plan by a
Participant or beneficiary shall be stated in writing and delivered or mailed to
the Participant or beneficiary. Such notice shall set forth the specific reasons
for the denial; the specific references to the pertinent Plan provisions on
which the denial is based; specific references to any additional material or
information necessary for the claimant to perfect his claim and an explanation
of why such material or information is necessary; and an explanation of the
Plan's claim review procedure. The notice shall be written to the best of the
ability of the person(s) making the determination on the claim, in a manner that
may be understood without legal or actuarial counsel.


(a)    Any Participant or beneficiary whose claim for benefits has been denied
may request a review of the decision by the Plan Administrator. A request for a
review must be in writing and must be made within 60 days after the claimant
receives the written notice of denial.


(b)    At the time that he requests the review, the claimant may submit issues
and comments relevant to the claim in writing and may request to review
pertinent documents. The Plan Administrator shall render a written decision on
its review of the denial promptly, but not later than 60 days after the receipt
of the claimant's request for review, unless special circumstances require an
extension of time, in which case a decision shall be rendered not later than 120
days after the receipt of the request. The decision of the Plan Administrator
shall set forth the reasons for the decision, stated in a manner calculated to
be understood by the claimant, and shall include specific references to the
pertinent Plan provisions on which the decision is based. All interpretations,
determinations, decisions, and other actions of the Plan Administrator in
reviewing a denial decision, taken in accordance with the provisions of this
Plan, shall be final, conclusive and binding on all parties.


6.7    Any claim or action filed in court or any other tribunal in connection
with the Plan by or on behalf of a Participant or beneficiary shall only be
brought or filed in the United States District Court for the Northern District
of Georgia.


3.
Article VII of the Plan is hereby amended by adding the following sentence at
the end thereof:



The Board of Directors may delegate its authority to amend the Plan in whole or
part.


4.
Section 8.1 of the Plan is hereby amended in its entirety to read as follows:



8.1    The Plan shall be governed by and construed in accordance with federal
law and, to the extent not preempted by federal law, the laws of the State of
Ohio.


5.
Section 8.5 is amended in its entirety to read as follows:



8.5    Any payment to a Participant or spouse of a Participant or the legal
representative of either, in accordance with the terms of this Plan, shall to
the extent thereof be in full satisfaction of all claims such person may have
against the Company hereunder, which may require such payee, as a condition to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Plan Administrator. Any release of claims provided pursuant to
this Section 8.5 must be executed and delivered to the Company, and must become
effective and irrevocable in accordance with its terms, prior to the payment
commencement date determined under this Plan.


6.
Section 8.9 is amended to add "the Plan Administrator," following "the 409A
Committee,".



IN WITNESS WHEREOF, NCR has caused this amendment to the Plan to be executed
this 24th day of October, 2012.


FOR NCR CORPORATION


By: /s/ Andrea Ledford    
Senior Vice President and Chief Human Resources Officer

